DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification has been amended.  Claims 1, and 10 have been amended.  Claim 9 is cancelled.  Claims 1-8, and 10-11 are pending, and are examined on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Yaohua Dong filed on 08/25/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ argument is on the ground that Applicant’s claimed compounds have overall unexpected technical effects than the compounds cited in the `671 patent as disclosed in Applicant’s specification, which neither disclosed nor suggested in previously cited the `671 patent, the `641 patent, and Lima et al., alone or in combination.  Applicant’s argument is found persuasive.  The rejection is hereby withdrawn. 

Claim objection
 
The objection to claims 8 and 10 is withdrawn because the base claim 1 is no longer rejected.


Conclusions
Claims 1-8, and 10-11 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731